                                                                                        FILED
                                                                               2019 Sep-27 PM 02:40
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION

MICHAEL ANTHONY MCQUEEN,                  )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 6:19-cv-01276-LSC-SGC
                                          )
JEFFERSON DUNN, et al.,                   )
                                          )
      Defendants.                         )

                            ORDER OF DISMISSAL
      The magistrate judge entered a report on August 16, 2019, recommending

this action be dismissed as duplicative of the plaintiff’s previously filed case,

McQueen v. Dunn, Case No. 19-01253 (N.D. Ala. filed Aug. 6, 2019). (Doc. 2).

On August 30, 2019, the plaintiff moved to dismiss this action and stated he

wanted to proceed with his previously filed case. (Doc. 3).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the plaintiff’s motion to

dismiss, the magistrate judge’s report is ADOPTED and the recommendation is

ACCEPTED. Therefore, the court DISMISSES this action as duplicative. The

plaintiff’s motion to dismiss is MOOT in light of this Order.

      For information regarding the cost of appeal, see the attached notice.
DONE and ORDERED on September 27, 2019.



                           _____________________________
                                  L. Scott Coogler
                            United States District Judge
                                                       160704




                           2
                               United States Court of Appeals
                                         Eleventh Circuit
                                      56 Forsyth Street, N.W.
                                      Atlanta, Georgia 30303

David J. Smith                                                      In Replying Give Number
Clerk of Court                                                      of Case and Names of Parties


         NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

        The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES
that all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when
appealing any civil judgment.

        If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the
                 filing of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison
account during the previous month, until the total $505 fee is paid. (If your prison account
statement shows that you cannot pay even the required initial partial fee, your appeal may
nevertheless proceed, BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND
WILL BE DEDUCTED FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                     David J. Smith
                                                                     Clerk of Court

                                                                                 PLRA Notice


                                                  3
